DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 4. “a first bias signal and a second bias signal” was claimed. It should be claimed as --the first bias signal and the second bias signal--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hekmat et al. (US 2014/0314173).
Regarding claim 1, Hekmat discloses a signal receiver circuit [fig. 5] comprising: a first amplification circuit [e.g. T1, T2, R1, R2/ T5] configured to amplify an input signal [e.g. Vref,p/Vref,n] and a reference voltage [e.g. Vref,n/Vref,p] to output a first amplified signal [e.g. the left/right output signal] through a first amplification node and output a second amplified signal [e.g. the right/left output signal] through a second amplification node; a voltage adjusting circuit [e.g. 132, 134, T7/T6/T5] configured to change [e.g. by controlling T5, T6] a voltage level of the first amplified signal based on the second amplified signal and a first bias signal [e.g. the signal at the drain of T3/T4], and change a voltage level of the second amplified signal based on the first amplified signal and a second bias signal [e.g. the signal at the drain of T4/T3]; and a bias signal generation circuit [e.g. T3, T4/ T6] configured to compare a DC (direct current) level of the input signal and the reference voltage to generate the first bias signal and the second bias signal.
Regarding claim 2, Hekmat discloses the signal receiver circuit according to claim 1, wherein the bias signal generation circuit generates the first bias signal to have a higher voltage .

Claim(s) 1-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriuchi et al. (US 2016/0028378).
Regarding claim 1, Moriuchi discloses a signal receiver circuit [e.g. fig. 4/5/6/7/8/9/1 with the corresponding elements] comprising: a first amplification circuit [e.g. 22/32/42/52/62/72/12] configured to amplify an input signal [e.g. DLIP/DLIN] and a reference voltage [e.g. DLIN/DLIP] to output a first amplified signal [e.g. the left/right output signal] through a first amplification node [e.g. N31/N32] and output a second amplified signal [e.g. the right/left output signal] through a second amplification node [e.g. N32/N31]; a voltage adjusting circuit [e.g. 23 excluding elements of the bias signal generation circuit ( other figures with the similar corresponding elements)] configured to change a voltage level of the first amplified signal based on the second amplified signal and a first bias signal [e.g. the signal at N41/N42/N43/N44], and change a voltage level of the second amplified signal based on the first amplified signal and a second bias signal [e.g. the signal at N42/N41(the signal at the gate of N44/N43)]; and a bias signal generation circuit [e.g. TN41, TN42, TN43/TN44,TN45] configured to compare a DC (direct current) level of the input signal and the reference voltage to generate the first bias signal and the second bias signal.
Regarding claim 2, Moriuchi discloses the signal receiver circuit according to claim 1, wherein the bias signal generation circuit generates the first bias signal to have a higher voltage 
Regarding claim 3, Moriuchi discloses the signal receiver circuit according to claim 1, wherein the voltage adjusting circuit comprises: a cross-coupling circuit [e.g. TP45, TP41, TP42/TN44, TN45] configured to couple the second amplification node and a first discharge node [e.g.N44/N43] based on the first amplified signal, and couple the first amplification node and a second discharge node [e.g. N43/N44] based on the second amplified signal; a first current circuit [e.g. TP44/TP43/TN45/TN44] configured to adjust an amount of current flowing from the first discharge node to a power supply voltage terminal [e.g. VSS/VDD] based on the second bias signal; and a second current circuit [e.g. TP43/TP44/TN44/TN45] configured to adjust an amount of current flowing from the second discharge node to the power supply voltage terminal based on the first bias signal.
Regarding claim 4, Moriuchi discloses the signal receiver circuit according to claim 1, wherein the voltage adjusting circuit comprises: a first transistor [e.g. TN45/TN44] coupled between the second amplification node and a first discharge node [e.g.N44/N43], and having a gate which is coupled with the first amplification node; a second transistor [e.g. TN44/TN45] coupled between the first amplification node and a second discharge node [e.g.N63/N64], and having a gate which is coupled with the second amplification node; a third transistor [e.g. TP42/TP41] coupled between the first discharge node and a power supply voltage terminal [e.g. VDD], and having a gate which receives the second bias signal; and a fourth transistor [e.g. 
Regarding claim 5, Moriuchi discloses the signal receiver circuit according to claim 1, wherein the bias signal generation circuit comprises: a DC level detector [e.g. the gate of TN41/TN42] configured to detect a DC level of the input signal to generate a DC level signal; and a bias voltage generator [e.g. the bias signal generation circuit excluding the DC level detector (TN26, TN27/TN21/TN22/TN24,TN25 fig. 1)] configured to compare the DC level signal and the reference voltage to generate the first bias signal and the second bias signal.
Regarding claim 7, Moriuchi discloses the signal receiver circuit according to claim 1, wherein the bias signal generation circuit further generates a current code signal [e.g. VCD (see fig. 8/9)/CK], and wherein the voltage adjusting circuit comprises: a cross-coupling circuit [e.g. TP45, TP41, TP42/TN44, TN45] configured to couple the second amplification node and a first discharge node [e.g.N44/N43] based on the first amplified signal, and couple the first amplification node and a second discharge node [e.g.N43/N44] based on the second amplified signal; a first variable current circuit [e.g. TP44/TP42/TP41/TP43] configured to adjust an amount of current flowing from the first discharge node to a power supply voltage terminal [e.g. VSS] based on the current code signal and the second bias signal; and a second variable current circuit [e.g. TP43/TP41/TP42/TP42] configured to adjust an amount of current flowing from the second discharge node to the power supply voltage terminal based on the current code signal and the first bias signal.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 13, 17-19, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable Hekmat et al. (US 2014/0314173) in view of Corbishley (US 10,153,742).

Regarding claim 8, Hekmat discloses the signal receiver circuit according to claim 1, except further comprising: a second amplification circuit configured to amplify the first amplified signal and the second amplified signal to generate a first output signal and a second output signal. However, it is well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an amplifier to amplify two differential signal to generate a first output signal and a second output signal. For example, Corbishley discloses a second amplification circuit configured to amplify the first amplified signal and the second amplified signal to generate a first output signal and a second output signal [fig. 2]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hekmat in accordance with the teaching of Corbishley regarding operational amplifiers in order to generate two amplified differential outputs [Col. 5, lines 49-64].
Regarding claim 9, Hekmat discloses a signal receiver circuit [fig. 5] comprising: a first amplification circuit [e.g. T1, T2, R1, R2/ T5] configured to amplify an input signal and a reference voltage to generate a first amplified signal through a first amplification node and generate a second amplified signal through a second amplification node; a bias signal generation 
Hekmat does not disclose a second amplification circuit configured to amplify the first amplified signal and the second amplified signal to generate a first output signal and a second output signal. However, it is well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an amplifier to amplify two differential signal to generate a first output signal and a second output signal. For example, Corbishley discloses a second amplification circuit configured to amplify the first amplified signal and the second amplified signal to generate a first output signal and a second output signal [fig. 2]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hekmat in accordance with the teaching of Corbishley regarding operational amplifiers in order to generate two amplified differential outputs [Col. 5, lines 49-64].
Regarding claim 10, the combination discussed above discloses the signal receiver circuit according to claim 9, wherein the bias signal generation circuit generates the first bias signal to have a higher voltage level than a voltage level of the second bias signal when the DC level of the input signal is higher than the reference voltage, and the bias signal generation circuit generates the first bias signal to have a lower voltage level than the voltage level of the second bias signal when the DC level of the input signal is lower than the reference voltage [see at least fig. 5 of Hekmat].

Regarding claim 13, the combination discussed above discloses the signal receiver circuit according to claim 9, wherein the voltage adjusting circuit changes a voltage level of the first amplified signal based on the first bias signal and the second amplified signal, and changes a voltage level of the second amplified signal based on the second bias signal and the first amplified signal [see at least fig. 5 of Hekmat].
Regarding claim 17, Hekmat discloses a signal receiver circuit [e.g. fig. 5] comprising: a first amplification circuit [e.g. T1, T2, R1, R2/ T5] configured to amplify an input signal [e.g. Vref,p/Vref,n] and a reference voltage [e.g. Vref,n/Vref,p] to generate a first amplified signal [e.g. the left/right output signal] and a second amplified signal [e.g. the right/left output signal]; and an offset compensation circuit [e.g. T3-T4,T7, 132, 134/T6/T5] configured to generate a first bias signal [e.g. the left/right output signal] and a second bias signal [e.g. the right/left output signal] by comparing a DC level of the input signal and to change voltage levels of the first and second amplified signals based on the first amplified signal, the second amplified signal, the first bias signal, and the second bias signal. Hekmat does not disclose a second amplification circuit configured to amplify the first amplified signal and the second amplified signal to generate a first output signal and a second output signal. However, it is well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an amplifier to amplify two differential signal to generate a first output signal and a second output signal. For 
Regarding claim 18, the combination discussed above discloses the signal receiver circuit according to claim 17, wherein the offset compensation circuit changes voltage levels of the first and second amplified signals based on the first amplified signal, the second amplified signal, a first bias signal and a second bias signal, and wherein the offset compensation circuit generates the first bias signal to have a higher voltage level than a voltage level of the second bias signal when the DC level of the input signal is higher than the reference voltage, and the offset compensation circuit generates the first bias signal to have a lower voltage level than the voltage level of the second bias signal when the DC level of the input signal is lower than the reference voltage [see at least fig. 5 of Hekmat].
Regarding claim 19, the combination discussed above discloses the signal receiver circuit according to claim 17, wherein the offset compensation circuit comprises: a bias signal generation circuit [e.g. T3-T4/T6] configured to compare the DC level of the input signal and the reference voltage to generate the first bias signal and the second bias signal; and a voltage adjusting circuit [e.g. 132, 134, T7/T6/T5] configured to change voltage levels of the first and second amplified signals based on the first amplified signal, the second amplified signal, the first bias signal and the second bias signal.

Regarding claim 22, the combination discussed above discloses the signal receiver circuit according to claim 19, wherein the voltage adjusting circuit changes a voltage level of the first amplified signal based on the first bias signal and the second amplified signal, and changes a voltage level of the second amplified signal based on the second bias signal and the first amplified signal [see at least fig. 5 of Hekmat].

Regarding claim 26, the combination discussed above discloses the signal receiver circuit according to claim 17, wherein the DC level of the input signal has a voltage level corresponding [note: the scope of corresponding is broad] to a middle between a maximum voltage and a minimum voltage of the input signal.

Claim 8-11, 13-20 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi et al. (US 2016/0028378) in view of Corbishley (US 10,153,742).

Regarding claim 8, Moriuchi discloses the signal receiver circuit according to claim 1, except further comprising: a second amplification circuit configured to amplify the first amplified signal and the second amplified signal to generate a first output signal and a second output signal.

Regarding claim 9, Moriuchi discloses a signal receiver circuit [e.g. fig. 4/5/6/7/8/9/1 with the corresponding elements] comprising: a first amplification circuit [e.g. 22/32/42/52/62/72/12] configured to amplify an input signal [e.g. DLIP/DLIN] and a reference voltage [e.g. DLIN/DLIP] to generate a first amplified signal [e.g. the left/right output signal] through a first amplification node [e.g. N31/N32] and generate a second amplified signal [e.g. the right/left output signal] through a second amplification node [e.g. N32/N31]; a bias signal generation circuit [e.g. TN41, TN42, TN43/TN44,TN45] configured to compare a DC (direct current) level of the input signal and the reference voltage to generate a first bias signal [e.g. the signal at N41/N42/N43/N44] and a second bias signal [e.g. the signal at N42/N41(the signal at the gate of N44/N43)]; and a voltage adjusting circuit [e.g. 23 excluding elements of the bias signal generation circuit ( other figures with the similar corresponding elements)] configured to change voltage levels of the first and second amplified signals based on the first amplified signal, 
However, it is well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an amplifier to amplify two differential signal to generate a first output signal and a second output signal. For example, Corbishley discloses a second amplification circuit configured to amplify the first amplified signal and the second amplified signal to generate a first output signal and a second output signal [fig. 2]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Moriuchi in accordance with the teaching of Corbishley regarding operational amplifiers in order to generate two amplified differential outputs [Col. 5, lines 49-64; note: in light of specification, the second amplification circuit amplify the modified first/second amplified signals, not the original first/second amplified signals].
Regarding claim 10, the combination discussed above discloses the signal receiver circuit according to claim 9, wherein the bias signal generation circuit generates the first bias signal to have a higher voltage level than a voltage level of the second bias signal when the DC level of the input signal is higher than the reference voltage, and the bias signal generation circuit generates the first bias signal to have a lower voltage level than the voltage level of the second bias signal when the DC level of the input signal is lower than the reference voltage [see at least drawing figures of Moriuchi].


Regarding claim 13, the combination discussed above discloses the signal receiver circuit according to claim 9, wherein the voltage adjusting circuit changes a voltage level of the first amplified signal based on the first bias signal and the second amplified signal, and changes a voltage level of the second amplified signal based on the second bias signal and the first amplified signal [see at least drawing figures of Moriuchi].
Regarding claim 14, the combination discussed above discloses the signal receiver circuit according to claim 9, wherein the voltage adjusting circuit comprises: a cross-coupling circuit configured to couple the second amplification node and a first discharge node based on the first amplified signal, and couple the first amplification node and a second discharge node based on the second amplified signal; a first current circuit configured to adjust an amount of current flowing from the first discharge node to a ground voltage terminal based on the second bias signal; and a second current circuit configured to adjust an amount of current flowing from the second discharge node to the ground voltage terminal based on the first bias signal. See claim 3 rejection.


Regarding claim 15, the combination discussed above discloses the signal receiver circuit according to claim 9, wherein the voltage adjusting circuit comprises: a first transistor coupled 


Regarding claim 16, the combination discussed above discloses the signal receiver circuit according to claim 9, wherein the bias signal generation circuit further generates a current code signal, and wherein the voltage adjusting circuit comprises: a cross-coupling circuit configured to couple the second amplification node and a first discharge node based on the first amplified signal, and couple the first amplification node and a second discharge node based on the second amplified signal; a first variable current circuit configured to adjust an amount of current flowing from the first discharge node to a power supply voltage terminal based on the current code signal and the second bias signal; and a second variable current circuit configured to adjust an amount of current flowing from the second discharge node to the power supply voltage terminal based on the current code signal and the first bias signal. See claim 7 rejection.
Regarding claim 17, Moriuchi discloses a signal receiver circuit [e.g. fig. 5] comprising: a first amplification circuit [e.g. 22/32/42/52/62/72/12] configured to amplify an input signal [e.g. DLIP/DLIN] and a reference voltage [e.g. DLIN/DLIP] to generate a first amplified signal [e.g. the left/right output signal] and a second amplified signal [e.g. the right/left output signal]; 
Regarding claim 18, the combination discussed above discloses the signal receiver circuit according to claim 17, wherein the offset compensation circuit changes voltage levels of the first and second amplified signals based on the first amplified signal, the second amplified signal, a first bias signal and a second bias signal, and wherein the offset compensation circuit generates the first bias signal to have a higher voltage level than a voltage level of the second bias signal when the DC level of the input signal is higher than the reference voltage, and the offset compensation circuit generates the first bias signal to have a lower voltage level than the voltage 
Regarding claim 19, the combination discussed above discloses the signal receiver circuit according to claim 17, wherein the offset compensation circuit comprises: a bias signal generation circuit [e.g. TN41, TN42, TN43/TN44,TN45 Moriuchi] configured to compare the DC level of the input signal and the reference voltage to generate the first bias signal and the second bias signal; and a voltage adjusting circuit [e.g. 23 excluding elements of the bias signal generation circuit ( other figures with the similar corresponding elements)] configured to change voltage levels of the first and second amplified signals based on the first amplified signal, the second amplified signal, the first bias signal and the second bias signal. Also see the matching elements in claim 1/9.
Regarding claim 20, the combination discussed above discloses the signal receiver circuit according to claim 19, wherein the bias signal generation circuit comprises: a DC level detector configured to generate a DC level signal by detecting the DC level of the input signal; and a bias voltage generator configured to generate the first bias signal and the second bias signal by comparing the DC level signal and the reference voltage. See claim 5 rejection.

Regarding claim 22, the combination discussed above discloses the signal receiver circuit according to claim 19, wherein the voltage adjusting circuit changes a voltage level of the first amplified signal based on the first bias signal and the second amplified signal, and changes a voltage level of the second amplified signal based on the second bias signal and the first amplified signal [see at least drawing figures of Moriuchi].


Regarding claim 24, the combination discussed above discloses the signal receiver circuit according to claim 19, wherein the voltage adjusting circuit comprises: a first transistor coupled between the second amplification node and a first discharge node, and having a gate which is coupled with the first amplification node; a second transistor coupled between the first amplification node and a second discharge node, and having a gate which is coupled with the second amplification node; a third transistor coupled between the first discharge node and a ground voltage terminal, and having a gate which receives the second bias signal; and a fourth transistor coupled between the second discharge node and the ground voltage terminal, and having a gate which receives the first bias signal. See claim 4 rejection.

Regarding claim 25, the combination discussed above discloses the signal receiver circuit according to claim 19, wherein the bias signal generation circuit further generates a current code signal, and wherein the voltage adjusting circuit comprises: a cross-coupling circuit configured 

Regarding claim 26, the combination discussed above discloses the signal receiver circuit according to claim 17, wherein the DC level of the input signal has a voltage level corresponding [note: the scope of corresponding is broad] to a middle between a maximum voltage and a minimum voltage of the input signal.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2012/0194273) in view of Corbishley (US 10,153,742).

Regarding claim 17, Chuang discloses a signal receiver circuit [e.g. fig. 3] comprising: a first amplification circuit [e.g. 26/24] configured to amplify an input signal [e.g. IN] and a reference voltage [e.g. VREF] to generate a first amplified signal [e.g. the left/right output signal] and a second amplified signal [e.g. the right/left output signal]; and an offset compensation circuit [e.g. 24/26] configured to generate a first bias signal [e.g. the left/right output signal] and a second bias signal [e.g. the right/left output signal] by comparing a DC level of the input signal and to change voltage levels of the first and second amplified signals based on 
Regarding claim 18, the combination discussed above discloses the signal receiver circuit according to claim 17, wherein the offset compensation circuit changes voltage levels of the first and second amplified signals based on the first amplified signal, the second amplified signal, a first bias signal and a second bias signal, and wherein the offset compensation circuit generates the first bias signal to have a higher voltage level than a voltage level of the second bias signal when the DC level of the input signal is higher than the reference voltage, and the offset compensation circuit generates the first bias signal to have a lower voltage level than the voltage level of the second bias signal when the DC level of the input signal is lower than the reference voltage.
Regarding claim 19, the combination discussed above discloses the signal receiver circuit according to claim 17, wherein the offset compensation circuit comprises: a bias signal 
Regarding claim 26, the combination discussed above discloses the signal receiver circuit according to claim 17, wherein the DC level of the input signal has a voltage level corresponding [note: the scope of corresponding is broad] to a middle between a maximum voltage and a minimum voltage of the input signal.

Allowable Subject Matter
Claims 6, 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection rely on new references ( Hekmat , Moriuchi, Chuang) not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842